     Case 1:20-cv-01249-SHR-MA Document 12 Filed 09/03/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EARL JOSH ROBERTS, JR.,
        Plaintiff,                            No. 1:20-CV-01229
    v.
                                              (Judge Rambo)
THE DEPARTMENT OF
CORRECTIONS, ET AL.,
        Defendants.

                                     ORDER

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

     1.    Plaintiff’s civil action complaint (Doc. 2) is DISMISSED WITHOUT

           PREJUDICE for failure to prosecute. The Court may reconsider its

           dismissal should Plaintiff provide his updated address within a

           reasonable time period.

     2.    The Clerk of Court is directed to CLOSE this case.




                                          s/Sylvia H. Rambo
                                          United States District Judge

Dated: September 3, 2020
